tcmemo_2013_96 united_states tax_court john e mcallister jr petitioner v commissioner of internal revenue respondent docket no filed date john e mcallister jr pro_se mark j tober for respondent memorandum findings_of_fact and opinion morrison judge the respondent issued a notice_of_deficiency determining a dollar_figure deficiency in the petitioner’s federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for tax_year unless otherwise indicated all section references are to the internal_revenue_code as in effect for the tax_year the respondent is referred to as the irs the petitioner is referred to as mcallister the issues for decision are did mcallister receive unreported compensation income of dollar_figure during the tax_year or in the alternative did mcallister receive dollar_figure of unreported cancellation-of-debt income before application of the insolvency_exception of sec_108 we hold that mcallister did not receive dollar_figure of unreported compensation income however we hold that mcallister received dollar_figure of unreported cancellation-of-debt income before application of the insolvency_exception of sec_108 what portion of the dollar_figure of unreported cancellation-of-debt income is excludable from mcallister’s income because he was insolvent we hold that dollar_figure is excludable from mcallister’s income is mcallister liable for an accuracy-related_penalty under section- a we hold that he is not findings_of_fact mcallister timely filed a petition with the tax_court disputing the determinations of the irs at the time of filing mcallister resided in north carolina in mcallister worked as an employee for suncoast roofers supply during this time he borrowed money from suncoast roofers supply as follows date date date date date date total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure suncoast roofers and mcallister executed a promissory note for each of the advances pursuant to the loan arrangements mcallister was to repay the loans from bonuses earned through incentive plans as part of his compensation suncoast roofers agreed to pay mcallister the amounts of any_tax liabilities from the earning of bonuses the loans had no repayment date and required no interest payments mcallister made no repayments of the loans in suncoast roofers ran into financial difficulties by date mcallister was no longer its employee suncoast roofers was sold to suncoast acquisition corp mcallister timely filed form_1040 u s individual_income_tax_return for in date in date suncoast acquisition corp issued mcallister a form 1099-misc miscellaneous income showing the amount of the loans and characterizing the amount as nonemployee compensation paid in on his form_1040 mcallister did not report as income the dollar_figure that was later reported to him on the form 1099-misc on date the irs issued the notice_of_deficiency opinion did mcallister receive unreported compensation income of dollar_figure during the tax_year or in the alternative did mcallister receive dollar_figure of unreported cancellation-of-debt income before application of the insolvency_exception of sec_108 the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the irs’s determinations in the notice_of_deficiency are incorrect tax ct r pract proc a 290_us_111 138_tc_382 under sec_7491 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for tax and meets other requirements the burden_of_proof rests on the irs as to that factual issue our conclusions here are based on the preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure gross_income includes all income from whatever source derived sec_61 gross_income includes compensation_for services sec_61 gross_income also generally includes income from the cancellation of debt sec_61 284_us_1 it is undisputed that suncoast roofers loaned mcallister dollar_figure in the irs contends that in suncoast roofers awarded mcallister a bonus of dollar_figure that he used to repay the dollar_figure in loans thus the irs contends mcallister must include dollar_figure in income as compensation mcallister takes the position that he did not receive a constructive bonus in and that either the loans were not canceled because he still intends to pay them back or alternatively even if the loans were canceled in he was insolvent mcallister credibly testified that suncoast roofers did not inform him of a bonus constructive or otherwise of dollar_figure in by date mcallister was no longer an employee of suncoast roofers suncoast roofers experienced financial difficulties during leading to its eventual sale therefore we reject the irs’s contention that mcallister earned a dollar_figure constructive bonus in however we find the loans totaling dollar_figure were canceled in suncoast roofers was acquired by another company suncoast acquisition corp which never contacted mcallister about paying back the loans the form misc we find memorialized suncoast acquisition corp ’s decision to forgive the mcallister debt that it acquired from suncoast roofers the form 1099-misc improperly1 classified the amount of the forgiven debt as nonemployee compensation income of dollar_figure we find this was a bookkeeping error rather than a reflection that mcallister had been awarded a bonus we find that by the end of it was clear that mcallister would not have to repay the debt therefore mcallister had dollar_figure in cancellation-of-debt income in 88_tc_435 the moment it becomes clear that a debt will never have to be paid such debt must be viewed as having been discharged 1the proper form to issue when canceling debt is a form 1099-c cancellation of debt what portion of the dollar_figure of unreported cancellation-of-debt income is excludable from mcallister’s income because he was insolvent sec_108 excludes discharge_of_indebtedness income from gross_income if the discharge occurs when the taxpayer is insolvent the amount of income excluded under sec_108 cannot exceed the amount by which the taxpayer is insolvent sec_108 the amount by which the taxpayer is insolvent is defined as the excess of the taxpayer’s liabilities over the fair_market_value of the taxpayer’s assets sec_108 whether a taxpayer is insolvent and by what amount is determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge id mcallister claims that his assets and liabilities at the end of were as follows assets bank accounts savings account real_estate fl real_estate nc automobile total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure liabilities home depot account mortgages state taxes automobile loan total amount of insolvency amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure insolvency is a question of fact see 362_f2d_243 5th cir aff’g tcmemo_1963_200 249_f2d_218 5th cir aff’g tcmemo_1955_183 246_f2d_209 5th cir rev’g tcmemo_1955_ 14a jacob mertens law of federal income_taxation sec_54 mcallister has the burden of proving his claim that he was insolvent see tax ct r pract proc a at trial mcallister provided credible testimony that his assets and liabilities were what he claimed they were except that there is legitimate doubt about the exact values he placed on the north carolina and florida real_estate we consider the appropriate value of each of these properties in turn north carolina mcallister testified that he purchased the property in north carolina for dollar_figure in date but that by the end of its value had declined to dollar_figure he based the dollar_figure estimate on a sale of a property in the same neighborhood in date the irs contends that the value of the north carolina property was dollar_figure which was the property’s assessed value for local property_tax purposes in date we find that the value of mcallister’s property was dollar_figure at the end of this is the price at which mcallister had bought the property a year before we do not rely on the date sale of another property the sale took place only a month after the purchase of mcallister’s property and we doubt that the property was comparable to mcallister’s property we do not rely on the assessed value of mcallister’s property for local property_tax purposes a value placed upon property for the purpose of local taxation unsupported by other evidence cannot be accepted as determinative of fair_market_value for federal_income_tax purposes in the absence of evidence of the method used in arriving at that valuation 61_tc_424 n the irs did not provide any information on the method the local_government used to assess the property thus we cannot rely on this valuation florida mcallister credibly testified that he purchased the property in florida in date for dollar_figure he testified that its value by the end of was dollar_figure based on its assessed value for local property_tax purposes he did not explain the method by which the assessed value was determined we find that the value of the property at the end of was dollar_figure conclusion in summary we find that mcallister’s liabilities at the end of exceeded his assets by dollar_figure assets bank accounts savings account real_estate fl real_estate nc automobile total liabilities home depot account mortgages state taxes automobile loan total amount of insolvency amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the amount of income excluded under the insolvency_exception of sec_108 is limited to the amount of the insolvency sec_108 of the dollar_figure of cancellation-of-debt income dollar_figure is excludable from mcallister’s income the remaining amount--dollar_figure--is included in income is mcallister liable for the accuracy-related_penalty pursuant to sec_6662 sec_6662 and b impose a penalty equal to of the part of an underpayment attributable to a substantial_understatement_of_income_tax generally an understatement is the excess of tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the irs has the burden of producing evidence that a taxpayer is liable for penalties sec_7491 the irs satisfies its burden by producing sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the irs satisfies its burden of production the taxpayer has the burden of persuading the fact finder that he or she is not liable for additions or penalties id pincite in this case the irs has satisfied its burden of production if the rule_155_computations show a substantial_understatement_of_income_tax mcallister did not report cancellation-of-indebtedness income resulting in an underpayment_of_tax the sec_6662 penalty is not imposed on an underpayment if the taxpayer i had a reasonable_cause for and ii acted in good_faith regarding the underpayment see sec_6664 sec_1_6664-4 income_tax regs the taxpayer bears the burdens of both production and proof as to whether this exception applies see higbee v commissioner t c pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions on the basis of our review of the record mcallister had reasonable_cause for and acted in good_faith with respect to the underpayment accordingly he is not liable for the sec_6662 accuracy-related_penalty decision will be entered under rule
